Citation Nr: 0300243	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  99-01 909	)	DATE
	)
	)            

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left ear hearing 
loss with tinnitus.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esquire


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946. 

This case came to the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board denied the veteran's claim of entitlement to 
service connection for left ear hearing loss with tinnitus 
in June 2000.  The veteran appealed the June 2000 decision 
to the U.S. Court of Appeals for Veterans Claims (Court), 
and in November 2001 the Court granted VA's motion for 
remand and vacated the Board's June 2000 decision.  

The Board notes that in a July 2002 document styled 
Appellant's Motion for Current Consideration of all 
Unadjudicated Claims, the veteran's representative raised 
claims of entitlement to service connection for left leg 
and knee disability, cervical spine disability, duodenal 
ulcers, gastrointestinal disability, chronic pain 
syndrome, seizure disorder and entitlement to a total 
rating based on unemployability due to service connected 
disabilities.  The veteran's representative also raised 
the claim of entitlement to an increased rating for lumbar 
spine disability.  As these claims have not yet been 
adjudicated by the RO, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for 
an equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's left ear hearing loss with tinnitus 
originated while he was on active duty.   





CONCLUSION OF LAW

Left ear hearing loss with tinnitus was incurred during 
active duty.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served with the United States Navy from July 
1944 to June 1946.  Evidence of record verifies that he 
was aboard the SS Charles D. McIver when it was either 
mined or torpedoed in March 1945.  

Service connection for fungus infection of the right ear 
was granted in a July 1946 rating decision.

The report of February 1998 audiological testing from 
Conrad A. Proctor, M.D. shows a diagnosis of mild to 
severe sensorineural hearing loss with fair to good word 
recognition scores.  Bilateral tinnitus was also 
diagnosed.  The veteran was noted to be a candidate for 
hearing aids.

The veteran submitted a claim of entitlement to service 
connection for hearing loss with tinnitus in March 1998.  

On VA audiological examination in May 1998, the veteran 
complained of hearing loss and tinnitus of 50 years' 
duration.  He denied any current otalgia or otorrhea.  He 
endorsed occasional positional vertigo, occurring mostly 
in the morning.  The examiner noted the veteran's history 
of chronic otitis media as well as his history of head 
trauma and noise exposure.  Physical examination revealed 
normal auricles and external auditory canals.  The 
tympanic membranes were intact and mobile bilaterally, 
with mind tympanosclerosis.  On audiological examination, 
puretone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
25
35
40
65
55
49
LEFT
30
40
50
75
65
58

Speech discrimination scores were 56 percent for the right 
ear and 72 percent for the left.  The diagnosis was mild 
to moderate sensorineural hearing loss bilaterally, with 
tinnitus.  Hearing aids were ordered.  The examiner opined 
that the veteran's bilateral sensorineural hearing loss 
was not secondary to right fungal external otitis.

Service connection for bilateral hearing loss was denied 
in June 1998.  In his September 1998 notice of 
disagreement, the veteran stated that he had spent 
considerable time in Navy gunnery school and was assigned 
to gun duty on the ship which was torpedoed.  He 
maintained that he had been exposed to no other conditions 
or events which would have caused or contributed to his 
hearing loss.  

In June 2000 the Board granted service connection for 
right ear hearing loss with tinnitus.

A May 2001 statement from Dr. Proctor indicates that the 
veteran suffered from bilateral, mild to severe, 
sensorineural hearing loss and required binaural hearing 
aids.  He noted that the veteran had had the hearing loss, 
right greater than left, since his ship was torpedoed in 
1945.  

An additional VA examination was conducted in December 
2002.  The examiner noted that the veteran had served as a 
gunner on merchant ships during his military service.  The 
veteran reported that one of the ships had been destroyed 
by a mine or torpedo.  He indicated that his occupational 
history included work as a gas meter reader, an auto body 
shop manager and an insurance adjuster.  On audiological 
examination, puretone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
20
35
45
65
65
53
LEFT
25
35
45
70
60
53

Speech discrimination scores were 72 percent bilaterally.  
The diagnosis was bilateral, constant tinnitus, onset with 
explosion in service.  The examiner stated that the most 
likely etiology was acoustic trauma.  Bilateral mild to 
moderate sensorineural hearing loss was also diagnosed, 
and the examiner opined that the etiology was acoustic 
trauma.  She indicated that the veteran's claims folder 
had been reviewed, and pointed out that there were 
numerous documents to support the notion of acoustic 
trauma during the explosions that sank the ship on which 
the veteran served.  She noted that the hearing tests of 
the time consisted of rough screenings which were not 
sensitive to a high frequency hearing loss that could 
occur with acoustic trauma.  She related that although the 
veteran had defective hearing in the right ear along with 
a fungal infection, the current hearing loss was not a 
result of that fungal infection.  She concluded that it 
was at least as likely as not that the current hearing 
loss and tinnitus in both ears were the result of the 
acoustic trauma suffered when the veteran's ship was 
struck by mines or torpedoes and exploded.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Board will assume for the 
purpose of this decision that the liberalizing provisions 
of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require 
VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

As explained below, no additional information or evidence 
is needed to substantiate the veteran's claim.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b)(West Supp. 2002); 
38 C.F.R. § 3.102 (2002).

Although service medical records do not document any 
diagnosis, complaint or abnormal finding pertaining to the 
veteran's hearing, the record clearly establishes that the 
veteran was a gunner, present on a ship that was either 
mined or torpedoed in March 1945.  The Board has found the 
veteran's contentions with respect to his noise exposure 
and the incident involving the mining or torpedoing of his 
ship to be consistent with the circumstances of his combat 
service.  Moreover, the record does not contain clear and 
convincing evidence that the veteran was not subjected to 
acoustic trauma during his combat service.  In accordance 
with 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the 
Board has found the veteran's statements to be sufficient 
to establish that he was subjected to such trauma in 
combat service.  Moreover, the medical evidence 
establishes that the veteran currently has left ear 
hearing loss disability with tinnitus, and the VA examiner 
has opined that such disability is etiologically related 
to the veteran's combat service.  Accordingly, service 
connection is warranted for left ear hearing loss with 
tinnitus.

The Board notes that under 38 C.F.R. § 20.903(b), when the 
Board obtains evidence that is not submitted by the 
veteran or his representative, the Board will notify the 
veteran and his representative of the evidence obtained by 
furnishing a copy of such evidence.  In this case, a VA 
examination report was forwarded to the Board and used in 
the adjudication of the instant claim without notice to 
the veteran.  The Board has concluded, however, that such 
notice is unnecessary and would have served no purpose but 
to delay adjudication of the claim, as the decision is 
entirely favorable to the veteran.


ORDER

Service connection for left ear hearing loss with tinnitus 
is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

